People v Richardson (2015 NY Slip Op 04343)





People v Richardson


2015 NY Slip Op 04343


Decided on May 20, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 20, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2010-04591
2010-04592

[*1]The People of the State of New York, respondent,
vJoshua Richardson, appellant. (Ind. Nos. 1105/06, 1321/06)


Seymour W. James, Jr., New York, N.Y. (Heidi Bota of counsel; Bianca Harlow on the brief), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Sholom J. Twersky of counsel; Gregory Musso on the brief), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the Supreme Court, Kings County (Murphy, J.), both rendered April 5, 2010, convicting him of robbery in the first degree under Indictment No. 1105/06, and robbery in the second degree under Indictment No. 1321/06, respectively, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
Contrary to the defendant's contention, the record demonstrates that the sentencing court made an independent determination regarding whether he should be treated as a youthful offender and adequately placed on the record its reasons for denying him youthful offender status (see CPL 720.20[1]; People v Rudolph, 21 NY3d 497; cf. People v Evans, 126 AD3d 721; People v Then, 121 AD3d 1025). Under the circumstances of this case, including the seriousness of the crimes and the defendant's failure to complete certain programs offered as a condition of youthful offender treatment, including absconding from one program and remaining a fugitive for many months, the Supreme Court providently exercised its discretion in denying the defendant youthful offender treatment (see People v Almonte, 122 AD3d 870; People v Booker, 111 AD3d 759).
That portion of the sentence which imposed concurrent terms of postrelease supervision was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., BALKIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court